                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


RAJEANA CAROLE MINERVINI,                    )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Case No. 3:19-cv-00881
                                             )       Judge Campbell/Frensley
ANDREW SAUL,                                 )
Commissioner of Social Security,             )
                                             )
       Defendant.                            )


                           REPORT AND RECOMMENDATION

       This matter is now before the Court upon Defendant’s “Motion for Entry of Judgment

Under Sentence Four, 42 U.S.C. § 405(g), With Remand to Defendant.” Docket No. 19.

Defendant has also filed a Supporting Memorandum. Docket No. 19-1. Plaintiff has not filed a

Response, but Defendant has stated that “Plaintiff’s counsel has been contacted and has no

objection to this motion.” Docket No. 19, p. 1. Defendant maintains that:

               Agency counsel requested that the Appeals Council reconsider the
               agency’s position in this case. Upon review, the Appeals Council
               agreed that a remand for further consideration of Plaintiff’s alleged
               disability was appropriate. Defendant requests a remand under
               sentence four of 42 U.S.C. § 405(g).

Docket No. 19-1, p. 1.

       Sentence four of § 405(g) states that the district court has the power “to enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing the decision

of the Secretary, with or without remanding the cause for a rehearing.” The Court of Appeals for




     Case 3:19-cv-00881 Document 20 Filed 06/17/20 Page 1 of 3 PageID #: 706
the Sixth Circuit has discussed the distinction between remanding under sentence four versus

sentence six:

                It is clear . . . that sentence four of § 405(g) contemplates the type
                of remand involved in the present case – a remand after a final
                decision by the district court reversing the denial of benefits by the
                Secretary in order to correct an error by the Secretary in applying
                the regulations even if the rehearing to correct the error requires
                the taking of additional evidence. Sullivan v. Finkelstein, 496 U.S.
                617, 625-26, 110 L. Ed. 2d 563, 110 S. Ct. 2658 (1990) (sentence
                four provides appropriate relief when evidence on record is
                insufficient to support the Secretary’s conclusions and further
                factfinding is necessary).

Faucher v. Sec’y of Health & Human Servs., 17 F.3d 171, 174 (6th Cir. 1994).

       Defendant has indicated that further factfinding is necessary in this case:

                Upon remand, the Administrative Law Judge will be instructed to
                further evaluate the opinion evidence, including evidence from
                Willard West, M.D., (Tr. 533, 553) consistent with 20 C.F.R. §§
                404.1527 and 416.927, and further evaluate the claimant’s residual
                functional capacity. If warranted, the Administrative Law Judge
                should obtain supplemental vocational expert evidence. The
                Administrative Law Judge should update the record, offer the
                claimant the opportunity for a new hearing, and issue a new
                decision.

Docket No. 19-1, p. 1.

       “Unlike a ‘sentence six’ remand under § 405(g), which requires a showing of material

new evidence and good cause for not previously incorporating such evidence into the record, a

‘sentence four’ remand under § 405(g) only requires that the remand be post-judgment and in

conjunction with a decision affirming, modifying, or reversing the decision of the

Commissioner.” Tolliver v. Apfel, No. 99-6454, 2000 U.S. App. LEXIS 29211, at *6 (6th Cir.

Nov. 8, 2000), citing Faucher, 17 F. 3d at 174.




                                                  2

    Case 3:19-cv-00881 Document 20 Filed 06/17/20 Page 2 of 3 PageID #: 707
       Therefore, the undersigned recommends that the Court enter a final judgment pursuant to

Rule 58 of the Federal Rules of Civil Procedure reversing the ALJ’s decision and remanding this

case to the Commissioner pursuant to sentence four of 42 U.S.C. § 405(g).

       Under Rule 72(b) of the Federal Rules of Civil Procedure, any party has fourteen (14)

days after service of this Report and Recommendation in which to file any written objections to

this Recommendation with the District Court. Any party opposing said objections shall have

fourteen (14) days after service of any objections filed to this Report in which to file any

response to said objections. Failure to file specific objections within fourteen (14) days of

service of this Report and Recommendation can constitute a waiver of further appeal of this

Recommendation. See Thomas v. Arn, 474 U.S. 140, 106 S.Ct. 466, 88 L.Ed. 2d 435 (1985),

reh’g denied, 474 U.S. 1111 (1986); 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72.




                                                      ___________________________________
                                                      JEFFERY S. FRENSLEY
                                                      United States Magistrate Judge




                                                  3

    Case 3:19-cv-00881 Document 20 Filed 06/17/20 Page 3 of 3 PageID #: 708
